Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 3 1-01 BROADWAY ASSOCIATES, LLC, et
 aL,

                Plaint Uls,                                    Civil Action No. 17-6292

         v.                                                     OPINION & ORDER

 TRAVELERS CASUALTY & SURETY
 COMPANY, et aL,

                Defendants.


 John Michael Vazpuez, U.S.D.J.

        This matter comes before the Court on the August 27, 2019 Report and Recommendation

(“R&R”) of Magistrate Judge James B. Clark, which addressed Plaintiffs’ motion to amend the

complaint to add a non-diverse defendant. The R&R recommends that this Court grant Plaintiffs’

motion to amend and, accordingly, that the case be remanded to the New Jersey Superior Court

because the additional defendant defeats diversity jurisdiction. D.E. 84. Defendants Travelers

Casualty & Surety Company and Hartford Casualty Insurance Company (collectively

“Defendants”) filed a timely objection to the R&R. D.E. 87, and Plaintiffs 31-01 Broadway

Associates, LLC (“3 1-01 Broadway”) and Cameo Fabric Care, Inc. (“Cameo” and collectively

“Plaintiffs”) filed a response, D.E. 88.!     The Court reviewed all relevant documents and

submissions, and for the reasons stated below, the Court adopts the R&R in part and modifies the




  Defendants’ objection will be referred to herein as “Defs. Obj.” and Plaintiffs’ response will be
referred to as “Plfs. Resp.”.
R&R in part.        The modifications do not alter Judge Clark’s overall recommendations.

Accordingly, Plaintiffs’ motion to amend is GRANTED and this matter shall be REMANDED

to the New Jersey Superior Court, Bergen County.

    I.       FACTUAL BACKGROUND & PROCEDURAL HISTORY

         The factual details of this dispute are explained in detail in the R&R. In short, 31-01

Broadway owned the property where Cameo once operated a dry-cleaning business. Defendants

insured non-party individuals and entities (the “Insured”) that purchased the dry-cleaning business

from Cameo and continued to operate a dry cleaner at the property. In 2001, the New Jersey

Department of Environmental Protection determined that the property was contaminated by

chemical solvents frequently used in the dry-cleaning industry, and Plaintiffs were issued

corrective action directives to remediate the property. As a result, 31-01 Broadway initiated state

court actions against the Insured seeking contribution for remediation costs. 31-01 Broadway and

some of the non-party individuals that operated the dry cleaner after Cameo are also presently

involved in a separate state court matter that involves New Jersey Spill Act contribution claims.

         3 1-01 Broadway and the Insured resolved the state court actions by executing a settlement

agreement. As part of the settlement agreement, 3 1-01 Broadway agreed that it would only seek

to recover the settlement amount from Defendants. To date, Defendants have reffised to indemni&

the Insured. As a result, on July 12, 2017, Plaintiffs initiated this action in New Jersey state court

against Defendants to enforce the settlement agreement. Defendants removed the matter to this

Court on August 21,2017 on the grounds that there was diversity jurisdiction pursuant to 28 U.S.C.

§ 1332. D.E. I.
         On April 5, 2018, Plaintiffs requested leave to file a motion to amend to include Cameo

Protecna Clean, Inc. (“Cameo Protecna”) as a defendant. D.E. 29. Cameo Protecna, however, is



                                                  2
a New Jersey corporation whose presence would destroy diversity between the parties. Cameo

Protecna was owned by the same family that owned Plaintiffs, and when it was sold, one of its

principals personally indemnified Cameo Protecna for environmental liabilities. However, it

appears that Cameo Protecna is also independently insured by a third party. Cameo Protecna is

not a party to any of the underlying and related state court litigation.

        Judge Clark granted Plaintiffs’ request on April 10,2018, and Plaintiffs subsequently filed

their motion to amend on April 12, 2018. D,E. 32, 33. Defendants opposed Plaintiffs’ motion,

arguing that Plaintiffs’ primary motivation for adding Cameo Protecna was to defeat diversity

jurisdiction. D.E. 37. On November 20, 2018, Judge Clark issued a Report and Recommendation

recommending that the Motion to Amend be granted and that the matter be remanded to New

Jersey Superior Court. D.E. 55. Defendants filed a timely objection and Plaintiffs responded.

D.E. 57, 58. In Defendants’ objection, they relied on new facts that were not before Judge Clark

when he issued the Report & Recommendation and then filed a letter supplementing their

objections in light of a new case decided by the Superior Court of New Jersey, Appellate Division.2



2
  Defendants argue that the R&R should not be adopted because Judge Clark failed to consider
 Terranova v. General Electric Pension Trust, 457 N.J. Super. 404 (App. Div. 2019), which
addressed the doctrines of judicial estoppel and the entire controversy doctrine. The fact that the
R&R did not explicitly mention Terranova does not mean that Judge Clark failed to consider the
case. See Ashton i’. AT& TC’orp., No. 03-3158, 2006 WL 6909588, at *2 (D.N.J. Feb. 2,2006)
(stating that for purposes of a motion for reconsideration, “[am argument is not deemed overlooked
because it is not specifically addressed in a court’s opinion”). Moreover, in Terranova, the
Appellate Division explained that for judicial estoppel to apply, a party must have had success in
maintaining an inconsistent position earlier in the legal proceeding or in prior litigation.
Terranova, 457 N.J. Super. at 412. Defendants appear to concede that because the prior litigation
here was resolved through a settlement, no court has accepted Plaintiffs’ prior position that Cameo
Protecna was not a potentially liable party with respect to the Spill Act contribution claims. Defs.
Obj. at 40 n. 11. Given this fact, and the view that “judicial estoppel may be invoked only in limited
circumstances because it is an extraordinary remedy,” Terranova, 457 N.J. Super. at 415, Judge
Clark’s decision to not rely on Terranova when addressing the motion to amend was appropriate.
Finally, Defendants’ arguments as to the entire controversy doctrine appear unfounded because
the state court Spill Act contribution litigation is ongoing. See ArchbrookLaguna, LLC v. Marsh,

                                                  3
Plaintiffs also filed a supplemental letter addressing developments in the state court matter that

involves the Spill Act claims. In light of the new evidence and arguments, this Court remanded

the matter to Judge Clark. D.E. 65. Judge Clark entered the current R&R on August 27, 2019.

D.E. 84. Defendants again filed a timely objection to the R&R in its entirety and Plaintiffs filed a

response. D.E. 87, 88?

    II.      LEGAL STANDARD

          Local Civil Rule 72.l(c)(2) allows a party to object to a Magistrate Judge’s report and

recommendation within 14 days of service. The district court “shall make a de novo determination

of those portions to which objection is made and may accept, reject, or modi&, in whole or in part,

the findings or recommendations made by the Magistrate Judge.” L. Civ. R. 72.l(c)(2); see

Edelson V, L.P. v. Encore Networks, Inc., No. 11-5802, 2012 WL 4891695, at *2 (D.N.J. Oct. 12,

2012). The district court “need not normally conduct a new hearing and may consider the record

developed before the Magistrate Judge, making his or her own determination on the basis of that

record.” L. Civ. R. 72.1 (c)(2); see Edelson V. L.P., 2012 WL 4891695, at *2. “As to uncontested

portions of the report, the district court has discretion to choose an appropriate standard of review.

At a minimum, what is not objected to, the district court reviews under the plain error or manifest

injustice standard.” Edelson V. L.P., 2012 WL 4891695, at *3 (internal quotations, citations, and

brackets omitted). “[W]here no objections are made in regard to a report or parts thereof, the

district court will adopt the report and accept the recommendation if it is ‘satisf[ied]   .   .   .   that there

is no clear error on the face of the record.” Sportscare ofAm., P.C. v. Multiplan, Inc., No. 10-



414 N.J. Super. 97, 108 (App. Div. 2010) (explaining that the entire controversy doctrine only
applies to successive, not concurrent suits).
 On September 26, 2019, Defendants filed a letter requesting oral argument on the R&R as a result
of the “numerous inaccurate and prejudicial statements of law and fact” in Plaintiffs’ response to
Defendants’ objections to the R&R. D.E. 89. Defendants’ request for oral argument is denied.
                                                  4
4414, 2011 WL 500195, at *1 (D,N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

Committee’s Notes).

        Plaintiffs argue that because the instant motion solely involves their leave to amend, this

Court should review Judge Clark’s decision under a clearly erroneous standard. Plfs. Resp. at 5-

8.   Motions to amend are generally considered non-dispositive for purposes of 28 U.S.C.              §
636(b)(1). Therefore, a magistrate judge may decide a motion to amend and it is reviewed by the

district court, only if a party appeals the decision, under the clearly erroneous standard.4 Spring

Creek Holding Co., Inc. v. Keith, No. 02-376, 2006 WL 2715148, at *2 (D.N.J. Sept. 22, 2006);

see also 28 U.S.C.   § 636(b)(j’); Fed. R. Civ. P. 72. A motion to remand, however, is a dispositive
motion forpuiposes of 636(b)(l). In re US. Healthcare, 159 F.3d 142, 146 (3d Cir. 1998). As

a result, when referred to a magistrate judge, a district court judge must review de novo any portion

of the magistrate judge’s decision to which a party objects. See E.E. 0. C. v. City ofLong Branch,

866 F.3d 93, 99-100 (3d Cir. 2017).

        In this instance, granting Plaintiffs’ motion to amend would cause this Court to lose subject

matter jurisdiction. When faced with this situation, the Third Circuit has not directly addressed

what standard a district court should use in reviewing a magistrate judge’s conclusion as to the




    district court may only reverse a magistrate’s decision on non-dispositive matters if it is “clearly
erroneous or contrary to law.” 28 U.S.C. § 636(b)(l)(A); Fed. R. Civ. P. 72(a); L. Civ. R.
72.1(c)W(A). “[A] finding is ‘clearly erroneous’ when although there is evidence to support it,
the reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.” Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)
(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948) (internal quotation
omitted)). A ruling “is contrary to law when he or she has ‘misinterpreted or misapplied applicable
law.” United States v. Sensient Colors, Inc., 649 F. Supp. 2d 309, 315 (D.N.J. 2009) (quoting
Kounelis v. Sherrer, 529 F. Supp. 2d 503, 518 (D.N.J. 2008)). Under this standard, a district court
“will not reverse the magistrate judge’s determination even if the court might have decided the
matter differently.” Bowen v. Parking Auth. of City of Camden, No. 00-5765, 2002 WL 1754493,
at *3 (D.N.J. July 30, 2002).
                                                   5
motion to amend. Moreover, courts in this district appear divided on the issue. Compare Thomas

v. Ford Motor Co., 137 F. Supp. 2d 575, 579 (D.N.J. 2001) (reviewing a motion to amend that

disposed of federal claim de novo), with Fishbein Family P ‘ship        PPG Inthts., Inc., 871 F. Supp.

764, 769 n.4 (D.N.J. 1994) (stating that a magistrate judge may decide motion to amend as a non

dispositive matter even though “denial of this motion would be tantamount to a dispositive order”).

The Third Circuit, however, has repeatedly stated that a motion for leave to amend is non

dispositive for purposes of 28 U.S.C.   §   636. See, e.g., Pate! 1?’. Meridian Health Sys., Inc., 666 F.

App’x 133, 136 (3d Cit 2016) (“Because we find that the Magistrate Judge’s denial of [the) motion

for leave to amend is nondispositive,” appellants were required to comply with Rule 72(a) in order

to challenge the magistrate judge’s decision that denied the plaintiffs leave to amend sole federal

claim); see also Kenny v. United States, 489 F. App’x 628 (3d Cir. 2012) (declining to resolve the

issue but stating that “[s]tatutory and precedential authority largely rejects” the argument that

motion to amend that in practice results in a dismissal should be construed as a dispositive motion

for purposes of 28 U.S.C.   §   636).

       Thus, it appears that this Court should treat the R&R as deciding a non-dispositive motion

and review Judge Clark’s decision under the clearly erroneous standard. But even under a de nova

review, which is what Judge Clark and the parties clearly contemplated given the fact that the

motion to amend was addressed through a report and recommendation, Judge Clark’s

determination that Plaintiffs should be granted leave to amend is sound. Therefore, the remainder

of this Opinion considers the R&R de novo.




                                                    6
    III.       ANALYSIS

           A. The Hensgens Factors

           A motion to amend is ordinarily governed by Fed. R. Civ. P. 15(a)(2). Motions for leave

to amend pursuant to Rule 15(a)(2) are liberally granted. Fed. R. Civ. P. 15(a)(2). When a party

seeks to add a non-diverse defendant that would destroy diversity jurisdiction, however, courts in

the Third Circuit apply 28 U.S.C.     § 1447(e). City ofPerth Amboy v.    Sqfeco Ins. Co. ofAm., 539

F. Supp. 2d 742, 746 (3d Cir. 2008). In such a scenario, “a court must scrutinize motions to amend

more careffilly.” Id. While not addressed by the Third Circuit, district courts in the circuit “have

adopted a flexible and equitable approach developed by the Fifth Circuit Court of Appeals in

Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cit. 1987).” Cliv of Perth Amboy, 539 F.

Supp. 2d at 746. The Hensgens factors are as follows: (1) “the extent to which the purpose of the

amendment is to defeat federal jurisdiction;” (2) whether the plaintiff was dilatory in seeking to

amend the complaint; (3) “whether plaintiff will be significantly injured if amendment is not

allowed”; and (4) any other equitable factors. Hensgens, 833 F.2d at 1182.

              1. Purpose of Proposed Amendment

           For the first factor, courts must focus on the specific facts of the case, and the parties’

actions “between the filing of the complaint and the motion to amend is an appropriate matter for

consideration.” City ofPerth Amboy, 539 F. Supp. 2d at 746-47. “Generally, if a proposed claim

is viable, and there is a genuine intent to prosecute the claim in good faith, the primary purpose of

joinder is not to defeat federal jurisdiction.” Winograd i’. Mercedes-Benz USA, LLC, No. 164914,

2017 WL 2926040, at *4 (D.N.J. June 14, 2017). Judge Clark determined that Plaintiffs had a

legitimate reason in not including Cameo Protecna as a defendant in this matter at the outset

because Plaintiffs were initially just seeking to enforce the settlement agreement. Because Cameo



                                                    7
Protecna was not a party to the settlement agreement, it was not a proper party. Accordingly,

Judge Clark concluded that Plaintiffs’ purpose in seeking leave to amend was not to defeat

jurisdiction.5 R&R at 6.

       In considering this factor de novo, this Court reaches the same conclusion as Judge Clark.

Perth Amboy is instructive. In Perth Amboy, the plaintiff “only sought specific performance under

the construction bond in the original complaint.” City of Perth Amboy, 539 F. Supp. 2d at 747.

But after the defendant asserted counterclaims against the plaintiff for monetary damages, the

plaintiff sought leave to assert claims against the construction company that was insured by the

defendant. Id. The Perth Amboy court determined that the plaintiffs primary purpose in adding

the construction company as a defendant “was to respond to the assertions of claims against

Plaintiff by Defendant,” not to defeat federal jurisdiction. Id. at 748. The fact that the plaintiff

was aware of the construction company’s alleged wrongdoing prior to filing suit did not require a

different conclusion. Id. at 747 n.2.

       In this instance, even despite Plaintiffs’ alleged knowledge of Cameo Protecna’s Spill Act

liability, Cameo Protecna would not have been a proper party in this litigation as it was originally

framed by Plaintiffs. Namely, Cameo Protecna was not a party in the state court litigation that

resulted in the settlement and is not insured by Defendants. Thus, Plaintiffs attempt to join Cameo

Protecna now appears to be in response to Defendants’ litigation strategy, not to defeat diversity




  Defendants argue that Judge Clark applied an incorrect standard in assessing the first factor.
Defs. Obj. at 21. Reading the opinion as a whole, it is eminently clear that Judge Clark applied
the correct standard as he repeatedly stated that courts should consider whether the primary
purpose of seeking leave to amend was to defeat diversity jurisdiction. See, e.g., R&R at 8 (“These
reasons undermine Defendants’ arguments that Plaintiffs’ primary motive in adding Cameo
Protecna was to defeat this Court’s jurisdiction.”).
                                                 8
jurisdiction. Accordingly, this Court concludes that the first Hensgens factor weighs towards

granting leave to amend.

        Defendants argue that Judge Clark ignored the “principal” that “in instances where a

plaintiff knows of a defendant’s activities but chooses not to include him, courts will deny the late

attempt to join[.]” Defs. Obj. at 23 (quoting Salamone v. Carter s Retail, Inc., No. 09-5856, 2010

WL 762192, at *2 (D.N.J. Mar. 5, 2010)). But in each of the cases cited by Defendants to support

this argument, the plaintiff was attempting to assert the same or nearly identical claims against

individuals who worked for the defendant company. For example, the plaintiff in Salarnone

brought a wrongful termination action against her former employer. After the defendant removed

the case to federal court, the plaintiff sought leave to amend to also assert wrongful termination

claims against a non-diverse former employee of the defendant. Salamone, 2010 WL 762192, at

*1_2. In denying the plaintiff leave to amend, the court in Salamone determined that the first

Hensgens factor weighed against allowing the amendment because the plaintiff knew of the former

employee’s alleged wrongful actions when she was terminated. Id. at 2.

       Here, Defendants contend that because Plaintiffs knew of Cameo Protecna’s potential Spill

Act liability, their primary intent in seeking to add Cameo Protecna as a defendant now is to defeat

diversity jurisdiction. Defs. Obj. at 23. As discussed and as recognized by Judge Clark, however,

this case did not start as a Spill Act case; it was a single-issue case to enforce the terms of the

settlement agreement to which Cameo Protecna was not a party. Now, Plaintiffs seek to assert

unrelated claims against a party that is unaffiliated with Defendants. As a result, each of the cases

Defendants cited are materially distinguishable and the “principal” that Defendants contend this

Court must apply is inapplicable. Defendants also maintain that the first Hensgens factor weighs

against granting leave to amend because Plaintiffs cannot demonstrate that any new facts came to



                                                  9
light since the Complaint was initially filed. Id. at 23-24. The Court rejects this argument for the

same reasons.

        Plaintiffs are not seeking to assert the same or similar claims against non-diverse parties

that are related to Defendants. Rather, Plaintiffs’ intent in seeking leave to amend appears to be

in response to Defendants’ litigation strategy. Thus, Plaintiffs’ primary purpose in seeking leave

to amend does not appear to be an attempt to defeat diversity jurisdiction.

            2. Dilatory Conduct

        Judge Clark determined that the second Hensgens factor also weighed in favor of granting

leave to amend. Focusing on the time between filing the Complaint and seeking leave to amend,

Judge Clark explained that “Plaintiffs’ minor delay in moving to amend the Complaint.          .   .   after it

became a relevant party in this action was not dilatory and weighs in favor ofjoinder and remand.”

R&R at 9.     Defendants argue that Plaintiffs were dilatory because they knew about Cameo

Protecna’s potential liability years before filing the instant Complaint and then waited over 200

days after removal before seeking leave to amend. Defs. Obj. at 26. “Dilatory conduct under this

factor takes into consideration the length of time as well as the nature of the delay.” City ofPerth

Amboy, 539 F. Supp. 2d at 748. Moreover, “[a] plaintiff’s conduct may be considered dilatory

when the purpose of the delay was to unnecessarily prolong litigation.” Fields       i   Zubkov, No. 08-

2016,2008 WL 4447098, at *6 (D.N.J. Sept.26, 2008). Like the first factor, Defendants’ argument

is focused on the fact that Plaintiffs have known about Cameo Protecna’s purported liability before

filing this suit.6 Defendants criticize Judge Clark for failing to take the prior litigation into account




6
  As with the first factor, the cases cited by Defendants to support their argument all involve a
plaintiffs attempt to assert identical or materially similar claims against individual employees of
a defendant former employer. See Def. Opp. at 26-27. As discussed, these cases are materially
distinguishable from the current case.
                                                   10
when considering this factor, but again, Cameo Protecna was not a proper party to this suit at its

inception. As a result, the time in which Plaintiff initially learned about Cameo Protecna’s

potential Spill Act liability is inelevant. Cameo Protecna only became a relevant party in this case

after Plaintiffs received Defendants’ discovery requests. Accordingly, the proper focus is whether

Plaintiffs engaged in any delay after this point.     See Perth Amboy, 539 F. Supp. 2d at 748

(considering delay between filing an answer, when it became necessary from the plaintiffs

perspective to assert claims against a new party and motion to join and remand). Here, as Judge

Clark explained, there was no dilatory conduct between Plaintiffs’ receipt of the relevant discovery

requests and seeking leave to amend. Critically, Defendants fail to point to any facts suggesting

that Plaintiffs sought leave to amend simply to prolong this litigation. Thus, this Court’s de novo

review leads to the same conclusion reached by Judge Clark. As a result, this factor also weighs

in favor of granting leave to amend.

           3. Prejudice to Plaintiffs

       As for the third factor, Judge Clark determined that Plaintiffs would be prejudiced if leave

to amend were not granted because Plaintiffs would be forced to litigate in two separate forums.

R&R at 9-10. In considering the third Hensgens factor, courts assess “whether plaintiff will be

significantly injured if amendment is not allowed.” Hensgens, 833 F.2d at 1182.

       A de novo review of this factor leads to this Court’s conclusion that the third factor is

neutral. Many courts in this district have determined that litigating in two forums may constitute

a sufficient injury for the third Hensgens factor to weigh in favor of granting leave to amend. See,

e.g., City ofPerth Amboy, 539 F. Supp. 2d at 749; Confessore v AGCO Corp., No. 14-7262, 2015

WL 4430472, at *6 (D.N.J. July 20, 2015); Fields v. Zubkov, No.08-2016,2008 WL 4447098, at

*6 (D.N.J. Sept. 26, 2008). Yet, the prejudice caused by litigating in separate forums is minimized



                                                 11
here because Plaintiffs are already litigating Spill Act contribution claims in state court. In other

words, concurrent litigation already exists. As a result, costs typically associated with litigating in

two separate forums, such as duplicate work and significant delay, are minimized. As a result, the

failure to grant leave to amend would not cause substantial prejudice to Plaintiffs. The Court,

therefore, concludes that the third Hensgens factor is neutral.

           4. Equitable Factors

       Judge Clark determined that the fourth factor also weighed in favor of granting leave to

amend, stating that it would be a waste ofjudicial efficiencies to litigate these claims in separate

forums. R&R at 9-10. A court may consider judicial efficiency and economy, in additional to

other any equitable factors, when assessing the fourth factor. City ofPerth Amboy, 539 F. Supp.

2d at 750. In considering this factor de novo, this Court concludes that the fourth factor weighs in

favor granting leave to amend but for reasons other than those discussed in the R&R. The R&R

therefore is also modified as follows.

       Defendants argue that this factor weighs against granting leave to amend due to Plaintiffs’

inconsistent positions regarding Spill Act liability. Defs. Obj. at 34. Defendants maintain that

Plaintiffs failed to previously assert claims against Cameo Protecna to avoid ifirther liability to the

family business. Id. at 34-35. But the overarching theme of Defendants’ objection to the R&R is

that Plaintiffs have managed to skirt liability for Cameo Protecna’s purported wrongfiil conduct

for years. Denying Plaintiffs leave to amend, however, will result in the very outcome that

Defendants criticize Plaintiffs for pursuing. Namely, if the Court refuses to grant Plaintiffs leave

to amend, the interested parties will never be able to determine Cameo Protecna’s role in the




                                                  12
contamination.7 Therefore, the Court concludes that this factor also weighs in favor of granting

Plaintiffs leave to amend.

    IV.      CONCLUSION AND ORDER

          For the reasons discussed above, this Court concludes that the first, second and fourth

Hensgens factors weigh in favor of granting leave to amend and the third factor is neutral.

Therefore, for the foregoing reasons, and for good cause shown,

          IT IS on this 10th day of October, 2019,

          ORDERED that the Amended Report and Recommendation (D.E. 84) is adopted in part

and modified in part; and it is fUrther

          ORDERED that the Amended Report and Recommendation is ADOPTED to the extent

that it recommends that Plaintiffs’ motion for leave to file an amended complaint be granted and

that this matter should be remanded to the New Jersey Superior Court, Law Division, Bergen

County for lack of subject matter jurisdiction.           The portion of the Amended Report and

Recommendation that addresses the third and fourth Hensgens factors is MODIFIED as stated

herein; and it is fUrther

          ORDERED that Plaintiffs’ motion for leave to file an amended complaint (D.E. 33) is

GRANTED; and it is fUrther

          ORDERED that the amended complaint (D.E. 85) is deemed as filed and this matter is

remanded to the New Jersey Superior Court, Law Division, Bergen County for lack of subject

matter jurisdiction; and it is fUrther




              contend that “Plaintiffs will not pursue a claim against Cameo Protecna beyond what
is required to defeat diversity.” Id. at 32. Defendants fears are likely unfounded. Once Cameo
Protecna is involved in this litigation it will be required to adhere to New Jersey court rules and
participate in this litigation like every other party.
                                                     13
ORDERED that the Clerk of the Court shall close this matter.



                                    John Michael Vazquez,S.’ñ.J.




                                      14
